                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                                JS-6
                                  CIVIL MINUTES – GENERAL

 Case No.       SACV 19-00717-AG (DFMx)                           Date      July 23, 2019
 Title          Mayra Campos v. Glass Mountain Capital LLC, et al



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                           Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                      PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                      ORDER



        This action was filed on April 18, 2019. On July 18, 2019, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before July 22, 2019 why this
action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

      The Court further orders the Order to Show Cause [8] issued on July 18, 2019
discharged.




                                                                                   -    :        -
                                                 Initials of Deputy Clerk    mku
cc:



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 1 of 1
